DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed September 9, 2019, is entered.  Applicant amended claims 1 and 10.  No new matter is entered.
Applicant filed an additional amendment on May 17, 2021.  Applicant amended claim 7.  No new matter is entered.  Claims 1-10 are pending before the Office for review.
(2)
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on May 17, 2021, is acknowledged.  The traversal is on the ground(s) that Examiner is not faced with a serious search burden and the groups are considered to have unity of invention based on 37 C.F.R. 1.475(b).  This is not found persuasive because Examiner is faced with a serious search and examination burden in the absence of restriction.  Specifically, the method of Group II recites process steps, such as punching sheets of copper to form a copper conductor frame and cutting off the process connecting structure to obtain the junction box, which are not required by the product of Group I.  Specifically, the punching and cutting steps are process steps for forming the junction box that would not be dispositive of the patentability of the claimed product.  Given these differences between the product and method claims, a proper patentability determination of Groups I and II requires two separate searches because prior art relevant to the patentability of Group I will not necessarily be dispositive of the patentability of Group II.

Therefore, the requirement is still deemed proper and is therefore made FINAL.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the lower openings of the busbar guide holes" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the upper openings" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (U.S. Publication No. 2005/0268958) in view of Adriani et al. (U.S. Publication No. 2008/0289682).
claim 1, Aoyama teaches a low-pressure chip packaging type junction box (Figure 1A) for a solar power generation assembly (Paragraph 1) comprising a box body (2), 3 diode chips (18), 3 connection members in the form of leads (22) and 4 conductors (26).  Figure 1A and Paragraphs 1, 19, 21 and 23.
Aoyama is silent as to whether the conductors comprise copper.
However, Adriani, which deals with solar modules, teaches copper is one of several effective materials for an electrical connector having solar module applications.  Paragraph 86.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Aoyama with Adriani is the simple substitution of one known element for another to obtain predictable results.  Aoyama and Adriani are both in the solar cell module field.  Aoyama teaches a junction box for a solar cell module comprising conductors for affecting electrical connections.  Adriani teaches copper is one of several effective materials for an electrical connector having solar module applications.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use copper for the conductors taught by Aoyama because Adriani teaches copper is an effective material for electrical connectors having solar module applications, meaning the modification has a reasonable expectation of success.
Aoyama further teaches the junction box has an accommodation recess (seen in Figure 1B side view) and a transverse bar (4 or 6) with a top surface higher than a bottom of the accommodation recess arranged on the box body.  Figures 1A and 1B and Paragraph 19.
Aoyama teaches 3 of the 4 copper conductors (26) correspond to the 3 diode chips (18) one to one, wherein chip installation positions are arranged at the 3 associated copper conductors.  Figure 1A.  Aoyama teaches the chips are soldered and fixed to the installation 
Modified Aoyama teaches the 4 copper conductors (26) are connected in series by the diode chips (18) and the connection member (22) to form a bypass circuit with an output end.  Figure 1A and Paragraph 21.
Modified Aoyama also teaches the installation positions at the copper conductors (26), the chips (18) and the connection member (22) are potted, fixed and packaged within the accommodation recess by potting adhesive in the form of an epoxy resin (24).  Figures 1A and 1B and Paragraph 22.
Modified Aoyama further teaches in an additional embodiment the copper conductors are provided with lead-out positions (portion of 26 external to junction box) at a top surface of the transverse bar such that the lead-out positions are located above the transverse bar and higher than a top surface of the potting adhesive.  Figure 3B.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly structure the lead-out positions in the first embodiment because Aoyama teaches this to be an effective lead-out arrangement, meaning the modification has a reasonable expectation of success.
With respect to claim 3, modified Aoyama teaches a process connection ring in the form of a cylindrical rib (28) is positioned between at least two copper conductors.  Figure 1A and Paragraph 23.  The rib is a process connection ring within the scope of the claimed invention because it helps secure the conductors.  Paragraph 23.
claim 4, modified Aoyama teaches N is 4, which is greater than 1, and that connection positions connecting the output end in the form of output cable connection terminals (30) are indirectly arranged on the first and last copper conductors via the heat sink.  Figure 1A and Paragraph 24.
(5)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (U.S. Publication No. 2005/0268958) in view of Adriani et al. (U.S. Publication No. 2008/0289682), as applied to claims 1, 3 and 4 above, and further in view of Yoshikawa et al. (U.S. Publication No. 2002/0117200).
With respect to claim 2, modified Aoyama teaches the junction box comprising a connection member (22) to connect adjacent diodes (18) and is silent as to the presence of a process connecting strip arranged between adjacent conductors.
However, Yoshikawa, which deals with a junction box, teaches two separate strips (19 and 21), one of which meets the requirements of a connection member and the other which meets the requirements of a process connecting strip, are arranged between adjacent conductors (7) to affect the diode interconnection.  Figure 3 and Paragraphs 36 and 40.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Aoyama and Adriani, as combined above, with Yoshikawa is the use of a known technique to improve a similar device in the same way.  Both modified Aoyama and Yoshikawa are directed toward junction boxes comprising interconnected diodes and conductor terminals.  Yoshikawa teaches an arrangement wherein a connection member and process connection strip are positioned between adjacent conductors to affect diode interconnection thereto.  It would have been obvious to similarly 
(6)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (U.S. Publication No. 2005/0268958) in view of Adriani et al. (U.S. Publication No. 2008/0289682), as applied to claims 1, 3 and 4 above, and further in view of Higashikozono et al. (U.S. Publication No. 2003/0193322).
With respect to claim 5, modified Aoyama is silent as to whether the diodes are arranged on two sides of the transverse bar.
However, Higashikozono, which deals with junction boxes, teaches diodes within a junction box are positioned on opposite sides of a partition wall to thermally insulate the diodes from one another.  Figure 14 and Paragraphs 109 and 111.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to position the diodes on both sides of the transverse bar because Higasikozono teaches doing so performs a thermally insulating function.
(7)
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
the prior art of record, individually or in combination, fails to teach or fairly suggest the busbar guide hole arrangement required by the claimed invention.
(8)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796